Exhibit Index EXHIBIT NO. (99) Press release, datedMarch 2, 2009 issued by Franklin Electric Co., Inc. EXHIBIT 99 ADDITIONAL EXHIBITS Press Release For Immediate ReleaseFor Further Information Refer to:John J. Haines 260-824-2900 FRANKLIN ELECTRIC ANNOUNCES A 56% INCREASE IN FULL YEAR DILUTED EPS DESPITE FOURTH QUARTER WEAKNESS Bluffton, Indiana – March 2, 2009 - Franklin Electric Co., Inc. (NASDAQ:FELE) reported diluted earnings per share of $1.90 for fiscal 2008, an increase of 56 percent compared to 2007 earnings per share of $1.22. Earnings per share before restructuring charges were $1.96, an increase of 47 percent versus the prior year. Full year 2008 sales were a record $745.6 million, an increase of 24 percent compared to 2007 sales of $602.0 million. For the fourth quarter 2008 the Company reported diluted earnings per share before restructuring charges of $0.21, a decrease of 28 percent compared to fourth quarter 2007 earnings per share before restructuring charges of $0.29. Sales declined about 1 percent in the fourth quarter of 2008 versus 2007. Scott Trumbull, Franklin Chairman and Chief Executive commented: “While we were pleased to report significant growth in sales, earnings, and operating margins for the full year 2008, we are mindful of the impact that the global recession had on our business during the fourth quarter. It was encouraging that as industry demand declined during the quarter, our sales did not fall by as much as the overall market; and at the same time we were able to increase gross profit margins by 140 basis points versus the fourth quarter 2007. The gross profit improvement occurred as we started to benefit from raw material cost reductions on steel, copper, resins and other commodity materials. We expect that the size of these savings will grow through the first two quarters of 2009.
